Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandra Nowak on 5/6/2021.

The application has been amended as follows: 
	In claim 16, please insert --at least one-- directly before “polycarbodiimide compound is 

present”.

	In claim 23, please replace [further comprising: applying a fluorine-free composition 

comprising at least one polycarbodiimide compound of the formula] with --wherein the at least 

one polycarbodiimide compound has the formula--.

	In claim 23, please replace [the] with --a-- directly before “residue of an organic diisocyanate compound”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the composition of claim 11. In particular, the prior art of record teaches similar compositions that are not fluorine-free as required by claim 11. The prior art also teaches paraffin wax in combination with polycarbodiimides but fails to teach a paraffin wax in combination with polycarbodiimides including two hydrocarbon groups each having at least 16 carbon atoms. Therefore, claims 11, 15-17 and 20-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11, 15-17 and 20-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
May 4, 2021Primary Examiner, Art Unit 1796